
	
		I
		112th CONGRESS
		1st Session
		H. R. 379
		IN THE HOUSE OF REPRESENTATIVES
		
			January 20, 2011
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To assist teachers and public safety officers in
		  obtaining affordable housing.
	
	
		1.Short titleThis Act may be cited as the
			 Community Partners Next Door Act of
			 2011.
		2.Community
			 partners next door program
			(a)Discount and
			 Downpayment Assistance for Teachers and Public Safety
			 OfficersSection 204(h) of the National Housing Act (12 U.S.C. 1710(h)) is
			 amended—
				(1)by redesignating
			 paragraphs (7) through (10) as paragraphs (8) through (11), respectively;
			 and
				(2)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)50 percent
				discount for teachers and public safety officers purchasing properties that are
				eligible assets
							(A)DiscountA
				property that is an eligible asset and is sold to a teacher or public safety
				officer for use in accordance with subparagraph (B) shall be sold at a price
				that is equal to 50 percent of the appraised value of the eligible property (as
				determined in accordance with paragraph (6)(B)). In the case of a property
				eligible for both a discount under this paragraph and a discount under
				paragraph (6), the discount under paragraph (6) shall not apply.
							(B)Primary
				residenceAn eligible property sold pursuant to a discount under
				this paragraph shall be used, for not less than the 3-year period beginning
				upon such sale, as the primary residence of a teacher or public safety
				officer.
							(C)Sale
				methodsThe Secretary may sell an eligible property pursuant to a
				discount under this paragraph—
								(i)to
				a unit of general local government or nonprofit organization (pursuant to
				paragraph (4) or otherwise), for resale or transfer to a teacher or public
				safety officer; or
								(ii)directly to a
				purchaser who is a teacher or public safety officer.
								(D)ResaleIn
				the case of any purchase by a unit of general local government or nonprofit
				organization of an eligible property sold at a discounted price under this
				paragraph, the sale agreement under paragraph (8) shall—
								(i)require the
				purchasing unit of general local government or nonprofit organization to
				provide the full benefit of the discount to the teacher or public safety
				officer obtaining the property; and
								(ii)in the case of a
				purchase involving multiple eligible assets, any of which is such an eligible
				property, designate the specific eligible property or properties to be subject
				to the requirements of subparagraph (B).
								(E)Mortgage
				downpayment assistanceIf a teacher or public safety officer
				purchases an eligible property pursuant to a discounted sale price under this
				paragraph and finances such purchase through a mortgage insured under this
				title, notwithstanding any provision of section 203 the downpayment on such
				mortgage shall be $100.
							(F)Higher fha loan
				limit for purchase of eligible properties in high-cost areas
								(i)In
				generalNotwithstanding any other provision of this title
				relating to the maximum amount of the principal obligation of a mortgage that
				may be insured under this title, in the case of an eligible property that is
				located in a high-cost area and is purchased pursuant to a discounted sale
				price under this paragraph, the Secretary may insure a mortgage for the
				purchase of such eligible property that involves a principal obligation
				(including such initial service charges, appraisal, inspection, and other fees
				as the Secretary shall approve) in an amount not exceeding 150 percent of the
				limitation on such principal obligation otherwise applicable under section
				203(b)(2)(A).
								(ii)High-cost
				areaFor purposes of this subparagraph, the term high-cost
				area means any area for which the median 1-family house price in the
				area exceeds the maximum amount limitation on the principal obligation of a
				mortgage determined at such time under section 203(b)(2)(A)(ii).
								(G)Prevention of
				undue profitThe Secretary shall issue regulations to prevent
				undue profit from the resale of eligible properties in violation of the
				requirement under subparagraph (B).
							(H)DefinitionsFor
				the purposes of this paragraph, the following definitions shall apply:
								(i)The term
				eligible property means an eligible asset described in paragraph
				(2)(A) of this subsection.
								(ii)The term
				public safety officer has the meaning given such term in section
				1204 of the Omnibus Crime Control and Safe
				Streets Act of 1968 (42 U.S.C. 3796b).
								(iii)The term
				teacher means an individual who is employed on a part- or
				full-time basis as a teacher, teacher assistant, or administrator in a public
				or private school that provides elementary or secondary education, as
				determined under State law, except that elementary education shall include
				pre-Kindergarten education, and except that secondary education shall not
				include any education beyond grade 12.
									(I)Program
				integrityNotwithstanding any other provision of this paragraph,
				the Secretary may suspend the applicability of this paragraph for such period
				as the Secretary considers appropriate if the Secretary determines such
				suspension is necessary because of fraud or other issues regarding program
				integrity.
									.
				(b)Conforming
			 AmendmentsSection 204(h) of the National Housing Act (12 U.S.C. 1710(h)) is
			 amended—
				(1)in paragraph
			 (4)(B)(ii), by striking paragraph (7) and inserting
			 paragraph (8);
				(2)in paragraph
			 (5)(B)(i), by striking paragraph (7) and inserting
			 paragraph (8); and
				(3)in paragraph
			 (6)(A), by striking paragraph (8) and inserting paragraph
			 (9).
				(c)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 shall issue regulations to implement the amendments made by this
			 section.
			3.Teacher and
			 public safety officer awareness campaign
			(a)In
			 GeneralThe Secretary of Housing and Urban Development, in
			 coordination with the Secretary of Education and the Attorney General, shall
			 carry out a program of activities to inform and educate teachers and public
			 safety officers of the availability and terms of the program established by the
			 amendments made by section 2.
			(b)Eligible
			 ActivitiesAmounts made available for the program under this
			 section may be used only for activities designed to accomplish the purpose
			 specified in subsection (a), which may include public service announcements,
			 bus tours, advertising in teacher or public safety officer journals,
			 development of web sites, establishment of toll-free telephone numbers for
			 providing information, and such other activities as the Secretary of Housing
			 and Urban Development may consider appropriate.
			(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary of Housing and Urban Development for each of fiscal years 2012
			 through 2019 such sums as may be necessary for carrying out the program under
			 this section.
			
